Exhibit 10.27

NON-QUALIFIED OPTION AGREEMENT
OF
SAFETY PRODUCTS HOLDINGS, INC.

THIS AGREEMENT (the “Agreement”) is entered into as of January 2, 2006 (the
“Grant Date”) by and between Safety Products Holdings, Inc., a Delaware
corporation (the “Company”) and , an employee of the Company (or one of its
Subsidiaries), hereinafter referred to as the “Optionee.”

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its common stock, par value $0.01 per share (“Common Stock”); and

WHEREAS, the Company wishes to carry out the 2005 Option Plan of Safety Products
Holdings, Inc., (as it may be amended from time to time, the “Plan”), the terms
of which are hereby incorporated by reference and made a part of this Agreement
(all capitalized terms used herein have the meanings set forth herein or in the
Plan, as applicable); and

WHEREAS, the Committee appointed to administer the Plan pursuant to Section 6.1
of the Plan (the “Committee”) has determined that it would be to the advantage
and best interest of the Company and its shareholders to grant the Non-Qualified
Option provided for herein to the Optionee as an inducement to enter into or
remain in the service of the Company (or one of its Subsidiaries) and as an
incentive for increased efforts during such service, and has advised the Company
thereof and instructed the undersigned officers to issue said Option;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I.
DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary. 
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan.  The singular pronoun shall include the
plural, where the context so indicates.

Section 1.1             “Cause” shall mean the Company or an Affiliate having
“Cause” to terminate the Optionee’s employment, as defined in any employment
agreement between the Optionee and the Company or an Affiliate; provided, that
in the absence of an employment agreement containing such a definition, “Cause”
to terminate the Optionee’s employment means: (i) embezzlement or
misappropriation of funds; (ii) conviction of a felony involving moral
turpitude; (iii) commission of a material act of dishonesty, fraud, or deceit;
or (iv) breach of any material provisions of any agreement with the Company or
any subsidiary to which he is a party; (v) habitual or willful neglect of his
duties; (vi) breach of fiduciary duty to the Company or any subsidiary involving
personal profit; or (vii) material violation of any other duty to the Company or
any subsidiary, or its stockholders or members imposed by its directors or by
law.


--------------------------------------------------------------------------------


Section 1.2             “Change in Control” shall mean (i) a change in
beneficial ownership or control of the Company effected through a transaction or
series of transactions (other than an offering of Common Stock to the general
public through a registration statement filed with the Securities and Exchange
Commission) whereby any “person” or related “group” of “persons” (as such terms
are used in Sections 13(d) and 14(d)(2) of the Exchange Act) (other than (a) the
Company or any of its subsidiaries, (b) Odyssey, (c) any of their respective
affiliates, or (d) an employee benefit plan maintained by the Company or any of
its subsidiaries) directly or indirectly acquires beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s securities outstanding immediately after such acquisition or (ii)
a sale of substantially all of the Company’s assets.

Section 1.3             “Committee” shall have the meaning set forth in the
Recitals hereto.

Section 1.4             “Common Stock” shall have the meaning set forth in the
Recitals hereto.

Section 1.5             “Company” shall have the meaning set forth in the
Recitals hereto.

Section 1.6             “Disability” shall mean “Disability” as defined in any
employment agreement between the Optionee and the Company or a Subsidiary;
provided, that in the absence of an employment agreement containing such a
definition, “Disability” shall mean the Optionee’s inability to perform, with or
without reasonable accommodation, the essential functions of the Optionee’s
position for a total of three months during any six consecutive month period as
a result of incapacity due to mental or physical illness as determined by a
physician selected by the Company or its insurers and acceptable to the Optionee
or the Optionee’s legal representative, such agreement as to acceptability not
to be unreasonably withheld or delayed.

Section 1.7             “EBITDA”  for a given period shall mean the sum of (a)
the sum of (i) Adjusted EBITDA (as reported in the Company’s reports filed with
the SEC for such period), plus (ii) any LIFO reserve adjustment (whether
positive or negative), plus (iii) unrealized foreign exchange gains or losses,
plus (iv) other non-recurring or extraordinary gains or losses, plus (b) any
management or similar fees charged to the Company by any Principal Stockholder
(but only to the extent that such fees are deducted from the earnings described
in clause (a) above but excluding reimbursement of any reasonable out of pocket
fees and expenses).

Section 1.8             “EBITDA Target” and “Cumulative EBITDA Target” for a
given period shall be as set forth in Exhibit A of this Agreement, subject to
the provisions of Section 4.6.

Section 1.9             “Grant Date” shall have the meaning set forth in the
Recitals hereto.

Section 1.10           “Investment” shall mean any investment of funds by any
Principal Stockholder in debt and equity securities or instruments of the
Company and its Subsidiaries.

Section 1.11           “Investor Return” shall mean the compound annual pre-tax
internal rate of return on a given Investment determined with respect to the
period beginning on the initial date of such Investment and ending on the
effective date of a Change in Control.

2


--------------------------------------------------------------------------------


Section 1.12           “Odyssey” shall mean Odyssey Investment Partners Fund
III, LP, a Delaware limited partnership.

Section 1.13           “Option” shall mean the Option to purchase Common Stock
granted under this Agreement.

Section 1.14           “Person” shall mean an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, governmental authority or
other entity of whatever nature.

Section 1.15           “Plan” shall have the meaning set forth in the Recitals
hereto.

Section 1.16           “Principal Stockholders” shall mean (i) Odyssey, (ii) any
general or limited partner or member of Odyssey (an “Odyssey Partner”), (iii)
any corporation, partnership, limited liability company or other entity that is
an Affiliate of Odyssey or Odyssey Partner (including without limitation any
applicable coinvest vehicle established following the date hereof)
(collectively, the “Odyssey Affiliates”), (iv) any managing director, member,
general partner, director, limited partner, officer or employee of (A) Odyssey,
(B) any Odyssey Partner or (C) any Odyssey Affiliate, or the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any of the
foregoing Persons referred to in this clause (iv) (collectively, the “Odyssey
Associates”), (v) any trust, the beneficiaries of which, or corporation, limited
liability company or partnership, the stockholders, members or general or
limited partners of which, include only Odyssey Stockholders, Odyssey Partners,
Odyssey Affiliates, Odyssey Associates, their spouses or their lineal
descendants; and (vi) a voting trustee for one or more Odyssey Stockholders,
Odyssey Affiliates, Odyssey Partners or Odyssey Associates; provided that in no
event shall the Company or any subsidiary be considered an Odyssey Partner,
Odyssey Affiliate, or Odyssey Associate and provided, further, that an
underwriter or other similar intermediary engaged by the Company in an offering
of the Company’s debt or equity securities or other instruments shall not be
deemed a Principal Stockholder with respect to such engagement.

Section 1.17           “Proceeds” shall mean the aggregate fair market value of
the consideration received or determined by the Board in good faith to be
reasonably likely to be receivable by the Principal Stockholders in connection
with a Change in Control, after taking into account the Board’s reasonable good
faith determination of all post closing adjustments, as of the effective date of
such Change in Control (after giving effect to different dates of investment, if
any); provided however, that if the Principal Stockholders retain any Investment
or portion thereof following such Change in Control, the fair market value of
such Investment (or portion) immediately following such Change in Control shall
be deemed “consideration received” for purposes of calculating the Proceeds, and
provided further that the fair market value of any non-cash consideration
(including stock) shall be determined as of the date of such Change in Control.

Section 1.18           “Management Stockholders Agreement” shall mean the
agreement by and among the Optionee, the Company, Odyssey Investment Partners
Fund III, LP, a Delaware limited partnership and certain other stockholders
which contains certain restrictions and

3


--------------------------------------------------------------------------------


limitations applicable to the shares of Common Stock acquired upon Option
exercise (and/or to other shares of Common Stock, if any, held by the Optionee
during the term of such agreement).

Section 1.19           “Target Amount” shall mean, with respect to any
Investment, a dollar amount representing:

(i)            If a Change in Control occurs within 3 years after the “Closing”
(as such term is defined in the Management Stockholders Agreement):

(a)          2.5 times the amount of such Investment, and

(b)          A 30% Investor Return on such Investment. or

(ii)            If a Change in Control occurs more than 3 years after the
Closing but prior to 4 years after the Closing:

(a)          2.75 times the amount of such Investment, and

(b)          A 25% Investor Return on such Investment. or

(iii)          If a Change in Control occurs 4 or more years after the Closing:

(a)          3 times the amount of such investment, and

(b)          A 22% Investor Return on such Investment.

For purposes of calculating the Target Amount:

(x)            The amount of an Investment shall be the amount paid by such
Principal Stockholder to any Person (including, without limitation, the Company,
any Subsidiary, or any underwriter) for the purchase of debt and equity
securities or instruments; provided that if such Principal Stockholder shall
have acquired such debt and equity securities or instruments directly from
another Principal Stockholder or through an uninterrupted series of Principal
Stockholders, the amount of such Investment shall be the amount initially paid
to purchase such debt and equity securities or instruments from a Person other
than a Principal Stockholder; and

(y)           The initial date of an Investment shall be the date such Principal
Stockholder purchased such debt and equity securities or instruments from any
Person (including, without limitation, the Company, any Subsidiary, or any
underwriter); provided that if such Principal Stockholder acquired such debt and
equity securities or instruments directly from another Principal Stockholder or
through an uninterrupted series of Principal Stockholders, the initial date of
such Investment shall be the date such debt and equity securities or instruments
were initially acquired from a Person other than a Principal Stockholder.

4


--------------------------------------------------------------------------------


ARTICLE II.
GRANT OF OPTION

Section 2.1             Grant of Option.  In consideration of the Optionee’s
agreement to enter into or remain in the employ of the Company or one of its
Subsidiaries, and for other good and valuable consideration, as of the Grant
Date, the Company irrevocably grants to the Optionee the Option to purchase any
part or all of an aggregate of  shares of Common Stock upon the terms and
conditions set forth in the Plan and this Agreement.

Section 2.2             Option Subject to Plan.  The Option granted hereunder is
subject to the terms and provisions of the Plan, including without limitation,
Article V and Sections 7.1, 7.2 and 7.3 thereof.

Section 2.3             Option Price.  The purchase price of the shares of
Common Stock covered by the Option shall be $10.00 per share (without commission
or other charge).

ARTICLE III.
EXERCISABILITY

Section 3.1             Commencement of Exercisability

(a)           Subject to accelerated vesting pursuant to subsection (e) and
Section 3.3, 33.33% of the Option shall become exercisable in cumulative
installments provided that the Optionee remains continuously employed in active
service by the Company from the Grant Date through such date as follows:

(i)            The first installment shall consist of 4.13333% of the shares
covered by the Option which shall become exercisable on the Grant Date;

(ii)           The second installment shall consist of 7.29925% of the shares
covered by the Option which installment shall become exercisable at the rate of
25% of the installment on the last day of each calendar quarter in the year
ending December 31, 2006;

(iii)          The third installment shall consist of 7.29925% of the shares
covered by the Option which installment shall become exercisable at the rate of
25% of the installment on the last day of each calendar quarter in the year
ending December 31, 2007;

(iv)          The fourth installment shall consist of 7.29925% of the shares
covered by the Option which installment shall become exercisable at the rate of
25% of the installment on the last day of each calendar quarter in the year
ending December 31, 2008; and.

(v)           The fifth installment shall consist of 7.29925% of the shares
covered by the Option which installment shall become exercisable at the rate of
25% of the installment on the last day of each calendar quarter in the year
ending December 31, 2009.

(b)           Subject to subsections (c) and (e) and Section 3.3, 66.66% of the
shares subject to the Option shall become fully exercisable on the day
immediately preceding the eighth

5


--------------------------------------------------------------------------------


anniversary of the Grant Date provided that the Optionee remains continuously
employed in active service by the Company from the Grant Date through such date.

(c)           Notwithstanding subsection (b) but subject to subsection (e) and
Section 3.3:

(i)            An installment consisting of 7.2900% of the shares covered by the
Option shall become exercisable on March 31, 2006 and an installment consisting
of 14.8425% of the shares covered by the Option shall become exercisable on, or
within 120 days following, December 31 of each calendar year 2006 through 2009,
if the EBITDA as of such December 31 equals or exceeds the applicable EBITDA
Target for such year.

(ii)           If the EBITDA as of the end of any calendar year 2005 through
2009 is less than the applicable EBITDA Target with respect to such year, that
portion of the Option that was subject to accelerated exercisability pursuant to
Section 3.1(c)(i) with respect to such year shall become exercisable on, or
within 120 days following, the first December 31 thereafter as of which (A) the
EBITDA as of such December 31 equals or exceeds the applicable EBITDA Target for
such year and (B) the Cumulative EBITDA equals or exceeds the applicable
Cumulative EBITDA Target through such December 31.

(d)           The Committee shall determine, in the good faith exercise of its
discretion whether the respective EBITDA and Cumulative EBITDA Targets have been
met, and shall determine the extent, if any, to which the Option has become
exercisable, on any such date as the Committee in the good faith exercise of its
sole discretion shall determine; provided, however, that with respect to each
calendar year such date shall not be later than the 120th day following December
31 of such calendar year.

(e)           Notwithstanding the foregoing provisions of this Section 3.1, but
subject to Section 3.3 and to the Board’s authority to otherwise accelerate
vesting in the exercise of its sole discretion, upon a Change in Control, which
occurs within 4 years of the Closing, through which the Principal Stockholders
receive Proceeds greater than or equal to the sum of the Target Amounts with
respect to all Investments, the Option shall become fully vested and exercisable
immediately prior to the effective date of such Change in Control.

(f)            No portion of the Option which is unexercisable at Termination of
Employment shall thereafter become exercisable.

Section 3.2             Duration of Exercisability.  The installments provided
for in Section 3.1 are cumulative.  Each such installment which becomes
exercisable pursuant to Section 3.1 shall remain exercisable until it becomes
unexercisable.

Section 3.3             Expiration of Option.  The Option may not be exercised
to any extent by anyone after the first to occur of the following events:

(a)                                  The tenth anniversary of the Grant Date; or

6


--------------------------------------------------------------------------------


(b)           Unless the Committee approves a later date, the sixtieth day
following the date of the Optionee’s Termination of Employment for any reason
other than (i) termination by the Company for Cause or due to Disability; or
(ii) the Optionee’s death; or

(c)           Unless the Committee approves a later date, the date of the
Optionee’s Termination of Employment by reason of termination by the Company for
Cause; or

(d)           In the case of a Termination of Employment by the Company due to
Disability or as a result of the Optionee’s death, the expiration of 12 months
from the date of the Optionee’s Termination of Employment; or

(e)           The occurrence of a Change in Control, provided that any portion
of the Option which is exercisable as of the occurrence of the Change in Control
may be exercised concurrently therewith.  The Committee will provide the
Optionee with notice of an anticipated Change in Control and  a period of at
least seven (7) days preceding the Change in Control to effect such exercise.

Section 3.4             Partial Exercise.  Any exercisable portion of the Option
or the entire Option, if then wholly exercisable, may be exercised in whole or
in part at any time prior to the time when the Option or portion thereof becomes
unexercisable; provided, however, that each partial exercise shall be for not
less than 100 shares and shall be for whole shares only.

Section 3.5             Exercise of Option.  The exercise of the Option shall be
governed by the terms of this Agreement and the terms of the Plan, including,
without limitation, the provisions of Article V of the Plan.

ARTICLE IV.
OTHER PROVISIONS

Section 4.1             Not a Contract of Employment.  Nothing in this Agreement
or in the Plan shall confer upon the Optionee any right to continue in the
employ of the Company or any of its Subsidiaries or shall interfere with or
restrict in any way the rights of the Company or its Subsidiaries, which are
hereby expressly reserved, to discharge the Optionee at any time for any reason
whatsoever, with or without Cause, except as may otherwise be provided by any
written agreement entered into by and between the Company and the Optionee.

Section 4.2             Shares Subject to Plan and Management Stockholders
Agreement.  The Optionee acknowledges that any shares acquired upon exercise of
the Option are subject to the terms of the Plan and the Management Stockholders
Agreement including, without limitation, the restrictions set forth in Section
5.6 of the Plan and that by signing this Agreement the Optionee agrees to be
bound by the Plan and the Management Stockholders Agreement.  The Optionee also
acknowledges that in any instance requiring the interpretation or construction
of the Management Stockholders Agreement, such interpretation or construction
shall be performed by the Board in the good faith exercise of its discretion.

Section 4.3             Construction.  This Agreement shall be administered,
interpreted and enforced under the internal laws of the State of Delaware,
without regard to the principles of

7


--------------------------------------------------------------------------------


conflicts of law thereof, or principles of conflicts of law of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

Section 4.4             Conformity to Securities Laws.  The Optionee
acknowledges that the Plan is intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

Section 4.5             Amendment, Suspension and Termination.  The Committee or
the Board may wholly or partially amend or otherwise modify, suspend or
terminate the Option or this Agreement without the consent of the Optionee to
the extent it deems appropriate; provided however, that in the case of
amendments, modifications suspensions or terminations adverse to the Optionee,
the Committee or the Board must obtain the Optionee’s consent to any such
action, provided however, that such consent shall not be required if, as
determined by the Committee in the good faith exercise of its sole discretion,
such action is required to either: (a) comply with applicable laws or (b)
prevent the Optionee from being subject to any excise tax or penalty under
Section 409A.

Section 4.6             Adjustments in EBITDA Targets.  The EBITDA Targets
(including the Cumulative EBITDA Targets) specified in Exhibit A are based upon
certain revenue and expense assumptions about the future business of the Company
as of the date the Option is granted.  Accordingly, in the event that, after
such date, the Committee determines, in its sole discretion, that any
acquisition or disposition of any business by the Company or any dividend or
other distribution (whether in the form of cash, Common Stock, other securities,
or other property), recapitalization, reclassification, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, any unusual or nonrecurring transactions or events
affecting the Company, or the financial statements of the Company, or change in
applicable laws, regulations, or accounting principles occurs such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to the Option, then the Committee
shall, within 60 days after consummation of such event, in good faith and in
such manner as it may determine to be equitable after consultation with the
Company’s senior management, adjust the amounts set forth on Exhibit A to
reflect the projected effect of such transaction(s) or event(s) on EBITDA,
subject to Section 7.1 of the Plan.

Section 4.7             Restrictive Covenants.


(A)           THE OPTIONEE SHALL NOT, AT ANY TIME DURING THE TERM OR DURING THE
EIGHTEEN MONTH PERIOD IMMEDIATELY FOLLOWING TERMINATION OF EMPLOYMENT (THE
“RESTRICTED PERIOD”) DIRECTLY OR INDIRECTLY ENGAGE IN, HAVE ANY EQUITY INTEREST
IN, OR MANAGE OR OPERATE ANY PERSON, FIRM, CORPORATION, PARTNERSHIP OR BUSINESS
(WHETHER AS DIRECTOR, OFFICER, EMPLOYEE, AGENT,

8


--------------------------------------------------------------------------------


representative, partner, security holder, consultant or otherwise (each, a
“Position”)) that engages in any business or activity (a “Competitive Activity”)
which competes with any product line that, as of Termination of Employment, the
Company or any entity owned by the Company anywhere in the world (i)
manufactures or provides; or (ii) has taken affirmative steps to commence
manufacturing or providing.  Notwithstanding the foregoing (x) the Optionee
shall be permitted to acquire a passive stock or equity interest in such a
business provided the stock or other equity interest acquired is not more than
five percent (5%) of the outstanding interest in such business, and (y) the
Optionee shall, with the prior written consent of the Company, be permitted to
hold a Position with a such a business so long as the Optionee and all persons
who directly or indirectly report to the Optionee do not directly engage in any
Competitive Activity.


(B)           DURING THE RESTRICTED PERIOD, THE OPTIONEE WILL NOT, AND WILL NOT
PERMIT ANY OF HIS AFFILIATES TO, DIRECTLY OR INDIRECTLY, RECRUIT OR OTHERWISE
SOLICIT OR INDUCE ANY EMPLOYEE, CUSTOMER, SUBSCRIBER OR SUPPLIER OF THE COMPANY
TO TERMINATE ITS EMPLOYMENT OR ARRANGEMENT WITH THE COMPANY, OTHERWISE CHANGE
ITS RELATIONSHIP WITH THE COMPANY, OR ESTABLISH ANY RELATIONSHIP WITH THE
OPTIONEE OR ANY OF HIS AFFILIATES FOR ANY BUSINESS PURPOSE DEEMED COMPETITIVE
WITH ANY PRODUCT LINE OR SERVICE THAT, AS OF TERMINATION OF EMPLOYMENT, THE
COMPANY OR ANY ENTITY OWNED BY THE COMPANY ANYWHERE IN NORTH AMERICAN (I)
MANUFACTURES OR PROVIDES; OR (II) HAS TAKEN AFFIRMATIVE STEPS TO COMMENCE
MANUFACTURING OR PROVIDING.


(C)           EXCEPT AS REQUIRED IN THE FAITHFUL PERFORMANCE OF THE OPTIONEE’S
DUTIES AND RESPONSIBILITIES OF EMPLOYMENT OR PURSUANT TO SECTION 4.7(D) THE
OPTIONEE SHALL, IN PERPETUITY, MAINTAIN IN CONFIDENCE AND SHALL NOT DIRECTLY,
INDIRECTLY OR OTHERWISE, USE, DISSEMINATE, DISCLOSE OR PUBLISH, OR USE FOR HIS
BENEFIT OR THE BENEFIT OF ANY PERSON, FIRM, CORPORATION OR OTHER ENTITY ANY
CONFIDENTIAL OR PROPRIETARY INFORMATION OR TRADE SECRETS OF OR RELATING TO THE
COMPANY, INCLUDING, WITHOUT LIMITATION, INFORMATION WITH RESPECT TO THE
COMPANY’S OPERATIONS, PROCESSES, PRODUCTS, INVENTIONS, BUSINESS PRACTICES,
FINANCES, PRINCIPALS, VENDORS, SUPPLIERS, CUSTOMERS, POTENTIAL CUSTOMERS,
MARKETING METHODS, COSTS, PRICES, CONTRACTUAL RELATIONSHIPS, REGULATORY STATUS,
COMPENSATION PAID TO EMPLOYEES OR OTHER TERMS OF EMPLOYMENT, OR DELIVER TO ANY
PERSON, FIRM, CORPORATION OR OTHER ENTITY ANY DOCUMENT, RECORD, NOTEBOOK,
COMPUTER PROGRAM OR SIMILAR REPOSITORY OF OR CONTAINING ANY SUCH CONFIDENTIAL OR
PROPRIETARY INFORMATION OR TRADE SECRETS.  THE PARTIES HEREBY STIPULATE AND
AGREE THAT AS BETWEEN THEM THE FOREGOING MATTERS ARE IMPORTANT, MATERIAL AND
CONFIDENTIAL PROPRIETARY INFORMATION AND TRADE SECRETS AND AFFECT THE SUCCESSFUL
CONDUCT OF THE BUSINESSES OF THE COMPANY (AND ANY SUCCESSOR OR ASSIGNEE OF THE
COMPANY).  UPON TERMINATION OF THE OPTIONEE’S EMPLOYMENT WITH THE COMPANY FOR
ANY REASON, THE OPTIONEE WILL PROMPTLY DELIVER TO THE COMPANY ALL
CORRESPONDENCE, DRAWINGS, MANUALS, LETTERS, NOTES, NOTEBOOKS, REPORTS, PROGRAMS,
PLANS, PROPOSALS, FINANCIAL DOCUMENTS, OR ANY OTHER DOCUMENTS CONCERNING THE
COMPANY’S CUSTOMERS, BUSINESS PLANS, MARKETING STRATEGIES, PRODUCTS OR
PROCESSES.


(D)           THE OPTIONEE MAY RESPOND TO A LAWFUL AND VALID SUBPOENA OR OTHER
LEGAL PROCESS BUT SHALL GIVE THE COMPANY THE EARLIEST POSSIBLE NOTICE THEREOF,
SHALL, AS MUCH IN ADVANCE OF THE RETURN DATE AS POSSIBLE, MAKE AVAILABLE TO THE
COMPANY AND ITS COUNSEL THE DOCUMENTS AND OTHER INFORMATION SOUGHT AND SHALL
ASSIST SUCH COUNSEL IN RESISTING OR OTHERWISE RESPONDING TO SUCH PROCESS.

9


--------------------------------------------------------------------------------



(E)           THE OPTIONEE AGREES NOT TO DISPARAGE THE COMPANY, ANY OF ITS
PRODUCTS OR PRACTICES, OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS,
REPRESENTATIVES, STOCKHOLDERS OR AFFILIATES, EITHER ORALLY OR IN WRITING, AT ANY
TIME.


(F)            IN THE EVENT THE TERMS OF THIS SECTION 4.7 SHALL BE DETERMINED BY
ANY COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE BY REASON OF ITS
EXTENDING FOR TOO GREAT A PERIOD OF TIME OR OVER TOO GREAT A GEOGRAPHICAL AREA
OR BY REASON OF ITS BEING TOO EXTENSIVE IN ANY OTHER RESPECT, IT WILL BE
INTERPRETED TO EXTEND ONLY OVER THE MAXIMUM PERIOD OF TIME FOR WHICH IT MAY BE
ENFORCEABLE, OVER THE MAXIMUM GEOGRAPHICAL AREA AS TO WHICH IT MAY BE
ENFORCEABLE, OR TO THE MAXIMUM EXTENT IN ALL OTHER RESPECTS AS TO WHICH IT MAY
BE ENFORCEABLE, ALL AS DETERMINED BY SUCH COURT IN SUCH ACTION.


(G)           AS USED IN THIS SECTION 4.7, THE TERM “COMPANY” SHALL INCLUDE THE
COMPANY, ITS PARENT, RELATED ENTITIES, AND ANY OF ITS DIRECT OR INDIRECT
SUBSIDIARIES.


(H)           NOTWITHSTANDING THE FOREGOING, IN ANY CASE IN WHICH THE SUBJECT
MATTER OF ANY OF SUBSECTIONS (A) THROUGH (C) AND (E) ABOVE IS COVERED IN A
WRITTEN EMPLOYMENT AGREEMENT BETWEEN THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY AND THE OPTIONEE, THE TERMS OF THAT EMPLOYMENT AGREEMENT WILL GOVERN
WITH RESPECT TO THAT SUBJECT MATTER.

[signature page follows]

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

SAFETY PRODUCTS HOLDINGS, INC.

 

 

 

 

 

By:                                                                            

 

 

 

 

 

Its:                                                                            

 

 

 

 

 

 

 

                                                                                 

 

 

 

Residence Address:

 

 

 

 

 

                                                                                

 

 

 

                                                                                

 

 

 

 

 

Optionee’s Social Security
Number:                                                                  


--------------------------------------------------------------------------------